UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 20, 2013 SPUTNIK ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52366 52-2348956 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7512 Dr. Phillips Blvd Suite 50-355 Orlando, Florida 32819 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:855-873-7536 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. (a)Dismissal of Independent Registered Public Accounting Firm. On February 20, 2013, M&K CPAS, PLLC (“M&K”) was disengaged as the independent registered public accounting firm of the Company.The disengagement was approved by the Board of Directors of the Company (the “Board”). During the two most recent fiscal years and through the date of this report, there were no (1) disagreements with M&K on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not resolved to its satisfaction would have caused M&K to make reference in its reports on the Company’s financial statements for such years to the subject matter of the disagreement, or (2) “reportable events,” as such term is defined in Item 304(a)(1)(v) of Regulation S-K. The Company has requested that M&K furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statements and, if not, stating the respects in which it does not agree.A copy of such letter, dated February 20, 2013, indicating that it is in agreement with such disclosures is filed as Exhibit 16.1 to this Form 8-K. (b)Engagement of New Independent Registered Public Accounting Firm. On February 20, 2013, the Board of Directors approved the appointment of Drake, Klein, Messineo, CPAs PA as the independent registered public accounting firm of the Company. During the Company’s two most recent fiscal years and the subsequent interim periods preceding Drake, Klein, Messineo, CPAs PA’s engagement, neither the Company nor anyone on behalf of the Company consulted with Drake, Klein, Messineo, CPAs PA regarding the application of accounting principles to any specific completed or contemplated transaction, or the type of audit opinion that might be rendered on the Company’s financial statements, and Drake, Klein, Messineo, CPAs PA did not provide any written or oral advice that was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue or any matter that was the subject of a “disagreement” or a “reportable event,” as such terms are defined in Item 304(a)(1) of Regulation S-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this Current Report on Form 8-K: Exhibit No. Description Letter to the Securities and Exchange Commission from M&K CPAS, PLLC, dated February 20, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 20, 2013 SPUTNIK ENTERPRISES, INC. By: /s/ Anthony Gebbia Name: Anthony Gebbia Title:CEO 3
